IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40083
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ARTURO CORTEZ CAMPOS,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-99-CR-470-2
                       --------------------
                          April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Arturo Cortez Campos argues that the district court clearly

erred in adjusting his offense level pursuant to U.S.S.G.

§ 2D1.1(b) for possession of a weapon during a drug-trafficking

offense because there was not sufficient evidence to support this

finding.

     A defendant may be held accountable for a codefendant’s

reasonably foreseeable possession of a firearm during the

commission of a drug-trafficking offense.     United States v.

Thomas, 120 F.3d 564, 574 (5th Cir. 1997).    There was reliable

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40083
                                 -2-

evidence that Campos and his codefendant Camargo both

participated in the drug-trafficking offense and that Campos was

aware that Camargo was in possession of a firearm prior to the

offense.   Thus, the preponderance of the evidence supported the

district court’s finding that it was foreseeable to Campos that

his accomplice would be in possession of the weapon during the

drug-trafficking offense.

     The discovery of a firearm in a defendant’s residence where

drug-trafficking activities have occurred is sufficient to

support a finding that the defendant was in possession of the

firearm in connection with his drug-trafficking offense.     See

United States v. Navarro, 169 F.3d 228, 235 (5th Cir. 1999).

There was reliable evidence that two hundred pounds of marijuana

were to be delivered to Campos’ residence, and that the sale to

the buyer would be completed there.   The buyer/agent met with

Campos at his residence on two occasions with the expectation

that the marijuana would be delivered to him at the residence.

Further, the large sum of cash and scales found in the house also

indicated that there was ongoing drug activity at the residence.

The preponderance of the evidence supported the district court’s

determination that the weapon found in Campos’ residence was used

in connection with the drug-trafficking activity.

     The district court did not clearly err in increasing Campos’

offense level for the possession of a firearm in connection with

the drug-trafficking offense.

     AFFIRMED.